 INTERNATIONAL PHOTOGRAPHERS, LOCAL 659International Photographers of the Motion PictureIndustries, Local 659, I.A.T.S.E., AFL-CIO (Para-mount Pictures Corporation) and Louis Goldman.Case 31-CB-2172 (formerly Case 2-CB-6140)January 11, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 19, 1977, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I The General Counsel filed a motion to strike those parts of theRespondent's answenng brief which proposed to support certain factualfindings by the Administrative Law Judge but failed to specify those pagesin the record that support such findings. (See Sec. 102.46(dX2) of theBoard's Rules and Regulations.) The Respondent filed a response to saidmotion. Inasmuch as we have considered the entire record and have notrelied on either Party's assertions which were unsupported by the record, wehereby deny the General Counsel's motion to strike.2 The Administrative Law Judge, apparently by inadvertence, found that(I) sec. 85(dXl) of the Parties' collective-bargaining agreement referred tobargaining unit work, and (2) the Respondent, in effect, had an establishedpractice to deny waivers to nonroster still photographers seeking to becomeemployees of an employer. The General Counsel excepted to these findings.The record supports these exceptions, and we hereby find that (I) sec.85(dXI) refers to nonunit work, and (2) the Respondent had an establishedpolicy (as opposed to a practice) not to grant this type of waiver fornonroster still photographers. These findings do not, however, affect ouradoption of the Administrative Law Judge's Conclusions of Law.The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge: Pur-suant to notice a hearing with respect to this matter washeld before me in Los Angeles, California, on April 26-29,1977. The original charge, Case 2-CB-6140, was filed onJanuary 22, 1976, by Louis Goldman, an individual. OnFebruary 25, 1976, by appropriate order, the said chargewas transferred to and continued in Region 31 of theNational Labor Relations Board (herein called the Board)as Case 31-CB-2172. The complaint, issued on December29, 1976, alleges violations of Section 8(bX1) (A) and (2) ofthe National Labor Relations Act, as amended (hereincalled the Act), by International Photographers of theMotion Picture Industries, Local 659, I.A.T.S.E., AFL-CIO (herein called the Respondent). The Respondent'sanswer to the complaint, duly filed, denies the commissionof any unfair labor practices.The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and tointroduce relevant evidence. Since the close of the hearing,comprehensive briefs have been received from the GeneralCounsel and from the Respondent's counsel.1Upon the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the following:FINDINGS OF FACTI. JURISDICTIONParamount Pictures Corporation (herein called Para-mount) is a motion picture production company withprincipal offices located in Los Angeles, California. Para-mount produces, distributes, and promotes motion pictureson a nationwide basis. In the course and conduct of itsbusiness operations, Paramount annually derives grossrevenues in excess of $500,000, of which over $50,000 isreceived from the sale of goods or services to customerslocated outside the State of California. The Respondentadmits, and I find, that Paramount is an employer engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.' The postheanng motion to correct the transcript, jointly filed by theparties, is hereby granted.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whether theRespondent, in violation of the provisions of Section8(b)(2) and (I)(A) of the Act, did cause Paramount torefuse to hire still photographer Louis Goldman for themotion picture, "King Kong," by refusing to grant acontract waiver for Goldman because of Goldman's mem-bership in I.A.T.S.E. Local 644, a sister local of theRespondent.B. The FactsIn late December 1975, or early January 1976, GeraldSmith, the Respondent's business representative, received aphone call from Dick Schonland, director of labor relationsfor Paramount Pictures Corporation. Schonland, prefacinghis inquiry with the remark that he knew the answer beforehe asked the question, inquired what the position of theRespondent would be if Paramount wished to hire LouisGoldman as the still photographer2on the motion picture,"King Kong."3Smith asked who Goldman was, andSchonland informed him that Goldman was a member ofI.A.T.S.E. Photographer's Local 644, the east coast sisterlocal of the Respondent. Smith replied that regardless ofGoldman's union affiliation, it would not be possible forParamount to hire Goldman as his name did not appear onthe industry experience roster.4Schonland thanked Smithand again acknowledged that, having assisted in negotiat-ing the Association contract, he had correctly anticipatedSmith's response to the question.Thereafter, Smith received a phone call from WalterDiehl, I.A.T.S.E. International president, who phoned himafter receiving a complaint as a result of the Respondent'sdenial of Paramount's request for Goldman's services.William Horgan, business representative for Local 644, wasapparently among those in Diehl's office during theconversation and also participated in the conversation.Using the office speaker phone, Diehl asked Smith what he2 Still photographers (also called unit photographers) are essential to theproduction and advertising of motion pictures, and their photographs areutilized for the purpose of insuring makeup, set, or wardrobe continuitythroughout the sometimes lengthy production schedule, as well as foradvertising and other promotional purposes.3 Paramount was the distributor of the motion picture, "King Kong,"and the actual producing company was a separate entity called King KongProductions, Ltd., headed by Dino DeLaurentis. Both Paramount and KingKong Productions were signatories to the coll:ctive-bargaining agreementherein, and thereby subject to the same roster requirements discussedherein.4 The industry experience roster is, in effect, a seniority list. Theoperative February 1, 1973, to January 31, 1976, collective-bargainingagreement between the Respondent and the Association of Motion Pictureand Television Producers, Inc. (herein called the Association), of whichParamount is a member, requires member or signatory employers to hirewas trying to do to Goldman, a good union man. Smithreplied that to allow Goldman to be an employee ofParamount for the making of "King Kong" would becontrary to the provisions of the contract which givesemployment preference to roster photographers. Diehlacknowledged that Smith was, in fact, correct.5Horganthen asked whether the Respondent would permit Gold-man to perform the work if Paramount agreed to hire astandby or collaborators from the industry experienceroster to work with Goldman. Smith replied that he did notbelieve this was permissible under the contract.Smith also had a subsequent conversation regarding theGoldman matter with Ronald Berenbeim, assistant toBusiness Representative William Horgan and, still later,another conversation with Schonland. As a result of theseconversations, Smith was apprised of the fact that Para-mount would probably be willing to use a roster collabora-tor along with Goldman if the Respondent permittedGoldman to perform the work, and that Local 644 wouldhave no objections to Paramount bringing a member of theRespondent to New York as a collaborator with Goldmanfor the filming of the New York sequences of "KingKong."7Smith stated to Berenbeim and Schonland,respectively, that these proposed arrangements were notfeasible under the existing contract.The aforementioned phone calls from Schonland toSmith were occasioned pursuant to instructions to Schon-land from William O'Hare, then New York executivedirector of publicity for Paramount who was customarilyinvolved in the hiring of unit or still photographers forParamount pictures. It was deemed necessary to invokeSchonland's assistance in this particular matter because, asO'Hare testified, Paramount anticipated a problem,"[s]omething like that had not been done before to the bestof our knowledge ...[w]e were breaking new ground."Therefore, Paramount felt that the request should be madethrough Schonland, a Paramount labor relations executivewho would be more conversant with the difficultiesinvolved.O'Hare testified that in mid-December 1975 he spoke toGoldman, who was interested in working on the project,explained to him that the filming was being done in LosAngeles, California, and indicated that his not being amember of the west coast local would create majorproblems. Nevertheless, Paramount decided that it wasprepared to utilize a standby 8 and also would, if necessary,pay the additional cost of having a Local 659 stillstill photographers in compliance with the established seniority or rosterprovisions. Goldman's name does not appear on the roster. Both Para-mount, as an Association member, and King Kong Productions, Ltd., as asignatory employer, were subject to the identical roster provisions.I It appeared to Smith that Diehl was making the call merely as aformality to satisfy those assembled in Diehl's office at the time.6 While at one time collaborators apparently performed no work andwere thereby subject to accusations of featherbedding, under the operativecontract herein, collaborators were to perform the same work as theprincipal still photographer and were to submit their work to the producer.7 Local 644 had no contractual basis for objecting to this latterarrangement in any regard.8 Because of the size of the production, a second still photographerwould have been utilized anyway, according to O'Hare, and therefore it isquestionable whether Paramount would have incurred any significantadditional expense by using a standby along with Goldman.202 INTERNATIONAL PHOTOGRAPHERS, LOCAL 659photographer travel from Los Angeles to New York tocover the New York sequences with Goldman.As mentioned above, O'Hare, utilizing Schonland asParamount's conduit to Smith, instructed Schonland toconvey these requests to Smith. At one point thereafter,according to O'Hare, Schonland reported that it appearedthe Respondent was willing to agree to the arrangement,although O'Hare testified that he understood a firm "yes"had not been given. At another point in his testimony,O'Hare modified his initial testimony somewhat by testify-ing that "Schonland indicated to me that this might be a goproject. That this might be worked out." Regardless ofSchonland's precise words, it is clear that O'Hare wasapprehensive enough about the matter to refrain frommaking a "complete commitment" to Goldman.9On January 27, 1976, after production on "King Kong"had commenced not with Goldman but rather with a stillphotographer selected by Paramount from the industryexperience roster, O'Hare directed a memo to Schonland asfollows:This is to confirm the various conversations we havehad regarding Louis Goldman.We had, indeed, wished to hire Mr. Goldman to coverthe "King Kong" production when it was in California.... It was understood that his employment wascontingent upon our being able to hire Mr. Goldmanwithout violating the industry experience roster inCalifornia. When we were advised that this was notpossible we agreed to retain Louis Goldman's services(depending upon his availability) when the picture wasfilming on location in New York City.'oOn January 15, 1976, Smith directed the following letterto Schonland: t"I am rather confused by developments of yesterday andthe fact that someone by the name of O'Hara [sic] inyour New York ... offices had supposedly committedLou Goldman, Local 644, Still Photographer, for therun of the "King Kong" production .... As I havediscussed with your office in the last several weeks,there would be no way that Local 659 or myself, underthe current conditions of our Collective BargainingAgreement, could allow Mr. Goldman to supersede the* Schonland, who the record shows was present in the hearing room atthe outset of the hearing, was not called as a witness. General Counsel hasnot only offered no explanation for his failure to call Schonland as a witness,but also has proffered the hearsay testimony of O'Hare to establish thesubstance of certain conversations between Schonland and Smith; namely,that at one point in time Smith allegedly was, in fact, willing to agree toParamount's proposition regarding the hiring of Goldman. Such hearsaytestimony, particularly under the circumstances, is not reliable evidence insupport of General Counsel's position. See Big Three Industries, Inc., 219NLRB 881 (1975); Ben Hur Produce, 211 NLRB 70, 79 (1974). Further,O'Hare appeared to have only a vague and superficial recollection of thereports from Schonland. and, therefore, I do not credit O'Hare's testimonyinsofar as it may differ from Smith's, whom I credit. I therefore find that atno time did Smith ever indicate that the Respondent was even conceivablywilling to agree to Paramount's admittedly unprecedented request tocircumvent the roster provisions of the contract and hire Goldman, anonroster photographer.'0 The record indicates that Goldman was not retained by Paramounteven for the New York shooting.seniority rights under Paragraph 68 to be employed byParamount Pictures Corp. and/or Dino DeLaurentiisProductions, at this point in time both members of theMulti-Employer Bargaining Unit Agreement, as to doso would displace existing Roster personnel. As wehave gone on record with your office, in previousinquiries, Mr. Goldman is not on the Industry Experi-ence Roster of either production company and wewould, therefore, have to insist that Paragraph 68 becomplied with. Further, we must insist that there be nodeviations of [sic] Paragraph 85 which expressly pro-hibits the Producer from employing a Still Photogra-pher unless such person is subject to Paragraph 68 ofthis agreement and, as the NLRB has instructed us thatto make deviations would be, in fact, arbitrary discrimi-nation because of Union membership, I would feel thatboth the Local Union and the employer could be injeopardy if any such deviation were to take place.Therefore, on the production "King Kong," producedby Dino DeLaurentiis, to be released by ParamountPictures, I see no way of making any waivers whichwould allow Lou Goldman to be employed by theproducer as a Still Photographer, for services to beperformed either in Hollywood or under the Multi-Employer Bargaining Unit Agreement.It is our intention to comply with the law of the landand the National Labor Relations Board's Colmandecision, as I am sure it is yours.Smith's reference in the above-quoted letter to possible"arbitrary discrimination" by the Respondent in violationof the Act and Respondent's expressed desire to complywith the Board's Colman decision12is bottomed upon a1968 Board settlement agreement entered into by theRespondent in the cited case.13The complaint in theColman case contained specific language alleging that the"Tri-Local Agreement" was unlawful, and that portion ofthe settlement agreement remedying the said violationstates as follows:WE WILL NOT maintain or give effect to our "Tri-LocalAgreement" with I.A.T.S.E. Local No. 644 andI.A.T.S.E. Local No. 666 insofar as said agreement maygrant employment preference based solely upon mem-bership in Local No. 644 or Local 666."I The letter accurately reflects, in part, Smith's verbal response to theprior telephonic inquiries by Schonland, Diehl, Horgan, and Berenbeim.Thus, during each of the conversations with the named individuals. Smithtestified that he consistently expressed his belief that the granting of therequested waiver to Goldman or Paramount, under the circumstances,would constitute a violation of the National Labor Relations Act, asexplained more fully below.12 International Photographers of the Motion Picture Indhstries. Local 659,I.A.T.S.E. (MPO-TV of California, Inc., Y-. Productions, Inc.), 197 NLRB1187 (1972).i3 While the settlement agreement was ultimately set aside and thematter litigated because of an unforeseen backpay issue, the Respondent hasconsistently adhered to the terms of the settlement agreement, despite thefact that the Administrative Law Judge therein found no violation withregard to the "Tri-Local Agreement," one particular issue in controversy,which the settlement agreement resolved. On General Counsel's exceptions,the Board specifically deemed it unnecessary to consider the effects of the'"Tri-Local Agreement." (Id at 1190, fn. 16.)203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent entered into the settlement agreementapparently believing that the General Counsel had suffi-cient evidence to prove the alleged unlawful practice underthe "Tri-Local Agreement"; namely, the Respondent'spermitting employer-members of the Association, contrac-tually obligated to abide by the provisions of the industryexperience roster, to employ members of sister Local 644,albeit with Local 659 collaborators, while denying the sameprivilege to nonunion employees. Such evidence, in fact,was introduced at the hearing in the case.The evidence indicates that since entering into thesettlement agreement in 1968, the Respondent has scrupu-lously adhered to its settlement agreement commitment inthis regard and, returning now to the instant case, Smithbelieved, verbalized, and reiterated in his above-writtencommunication to Schonland that to permit Goldman'semployment by Paramount would contravene not only theroster provisions of the contract, but also the terms of thesettlement agreement. Thus, Smith apparently believedthat, as no good ground existed for permitting Goldman toreceive preferential treatment 14 and that the Respondent'sacquiescence in the arrangement would be a virtualinvitation to numerous nonroster employees, who werecontinually seeking ways to circumvent the roster proscrip-tions, to file unfair labor practice charges with the Boardbased on Goldman's being granted, and their being denied,such preferential treatment.The Respondent had long been involved in a continuingdispute with Local 644, its sister local in New York, thedispute being primarily bottomed upon differences incontractual provisions and/or area standards to whichtelevision commercial producers were expected to adherewhile shooting in the respective territorial jurisdictions ofthe Respondent (west coast) and Local 644 (east coast).While Local 644, under its standard collective-bargainingagreement, required a basic two-person camera crew forshooting television commercials, the Respondent's stan-dard contract mandated a basic three person crew toperform the same work. Thus, when an east coast televisioncommercial producer entered the Respondent's territorialjurisdiction and commenced shooting "short crewed," thatis, with a two-person camera crew, as frequently occurred,the Respondent regarded this as an unacceptable proce-dure which undermined the area standards established bythe Respondent and gave east coast television producers acompetitive advantage. Indeed, the Respondent receivedcomplaints from signatory employers who were unable tosuccessfully bid against east coast producers as a result ofthe different respective crew requirements. To compoundthe problem, the Respondent had difficulty in policingthese frequent infractions throughout its extensive territori-al jurisdiction because members of Local 644, whileworking within the Respondent's jurisdiction, would al-most systematically fail to report their presence and deposittheir working card, whether figuratively or actually, with14 While it may reasonably be presumed that Smith was aware that themaking of "King Kong" was a major Hollywood undertaking, nevertheless,the record does not indicate that Smith was ever made aware of any specialcircumstances which would serve as a nondiscriminatory basis for allowingGoldman and/or Paramount preferential treatment. O'Hare testified that asthe motion picture, "King Kong," was one of the biggest undertakings of thedecade, it was very important for Paramount to receive the best and mostthe Respondent, an obligation which flowed from member-ship in the I.A.T.S.E.These considerations prompted Smith to direct letters toHorgan, the business representative of Local 644, datedAugust 26, and October 29, 1975, summarizing the problemand requesting that members of Local 644 adhere to thestandards established by the Respondent upon seekingclearances and working within the Respondent's jurisdic-tion. In the letter of October 29, 1975, Smith states that:Unless we have immediate cooperation, we shall denyall requests for any clearances as we cannot stand byand see our jurisdiction and our contracts castigated inany way, shape, or form.And by letter of December 2, 1975, Smith informedHorgan that:Effective December 8, 1975 no waivers will be given toany individual in Local 644 to enter the jurisdiction ofLocal 659 where it involves the Multi-Employer Bar-gaining Unit Agreement, that in any way woulddisplace existing Roster personnel in their work func-tions and/or work categories. We, therefore, hope youwill notify your membership that, effective December 8,no waiver requests will be granted for any camerapersonnel to enter the jurisdiction except in the areascovered by industrial contracts, news/documentaryagreements and areas that would not violate theFederal Laws. We have again been informed by theNLRB this week that to allow any deviations of the Tri-Local Agreement would violate the Colman decision;therefore, we request that you notify your office staffand members that no exceptions are possible and not toplease request same.The collective-bargaining agreement in question containsspecific language for the granting of waivers. First, theRespondent is required under section 85(d)(1) of thecontract to grant an "unconditional waiver" to nonrosterstill photographers "where such still photographer is on aspecific bona fide assignment for a local newspaper,nationally recognized magazine, or a national news service...." Thus, although the still photographer would, ineffect, be performing bargaining unit work, it was consid-ered that free advertising of the motion picture throughcertain specified media outweighed the limited amount ofunit work that would be displaced by permitting thenonroster still photographer to take pictures.The testimonial and documentary evidence presentedshows that disputes between the Respondent, variousnonroster still photographers, and signatory producershave arisen regarding whether certain nonroster stillphotographers, members of Local 644, were actually on "aspecific bona fide assignment" for one of the specifiedextensive publicity possible, and that it was felt that Goldman's serviceswould be invaluable. But it cannot be maintained that the personalpreference of a producer for a particular employee constitutes such specialcircumstances as to warrant circumventing the roster provisions of thecontract. Indeed, the very essence of a seniority system is to placelimitations on an employer's personal preference in deference to otherconsiderations deemed more important.204 INTERNATIONAL PHOTOGRAPHERS, LOCAL 659media or whether they were shooting on speculation oreven, perhaps, were actually being paid by the producer.On occasions when the Respondent believed the nonrosterstill photographer or the producer was violating thisprovision of the contract, the Respondent would ofteninsist on the hiring of one or more collaborators to workalong with the still photographer, in effect, withdrawing theunconditional waiver under the aforementioned applicablesection of the contract and imposing conditions.15Further, section 85(e) of the contract specifies that "thelocal union may, in circumstances other than those provid-ed above, grant waivers upon the request of the Producer."With regard to the application of this particular contractprovision, the record shows that "charitable" waivers havebeen granted by the Respondent for nonroster still photog-raphers to take pictures of movie stars on motion picturesets on occasions when particular charitable organizationsmay be engaging in their annual promotional campaigns.And occasionally the Respondent will, under the nomen-clature of "professional courtesy," allow a producer theright to have a nonroster photographer take still photo-graphs of, for example, a visiting for:ign dignitary or otherperson important to the producer who may happen to bevisiting a movie set. With these limited exceptions, there isno evidence that the Respondent has regularly grantedother waivers under section 85(e) of the contract. However,the record discloses that perhaps in several rare instancesthe Respondent has permitted, after the shooting of amotion picture has commenced, a nonroster still photogra-pher to remain and take pictures on the set, apparentlywith one or more collaborators, because of a personalrelationship existing between an individual vitally neces-sary to the filming of the movie and the particular stillphotographer. In these instances, to have excluded the stillLa The conditions were sometimes quite onerous, such as, for example,requiring as many as five collaborators for one still photographer who hadrepeatedly, according to the Respondent, performed work in violation ofthis provision of the agreement by misrepresenting the nature of his jobassignment. Apparently the producers deemed it in their best interest toagree to these imposed conditions in order to get the work completed andavoid the possibility of having to pay liquidated damages under thecontract.is General Counsel argues that an adverse inference should be drawnfrom the Respondent's alleged refusal to comply with a broadly wordedsubpoena duces tecum, which, in effect, called for the production of any andall documents fiom June 30, 1972, to the date of the heanng, whichimplicitly or explicitly concern the granting of, or the refusal to grant,waivers under the contract. At the hearing, after much discussion, it becameapparent that the Respondent had a good-faith misunderstanding of whatparticular types of documents General Counsel was requesting by hissubpena, both the Respondent and General Counsel interpreting thesubpena differently. The Respondent then indicated that it would be willingto provide the General Counsel with the requested documents, if available.At this point, during General Counsel's case-in-chief, General Counselstated that since the Respondent had been specifically made aware ofGeneral Counsel's reasons for subpenaing the documents, it would be worsethan useless to have the documents produced because the Respondent,being advised of precisely the type of inculpating evidence General Counselwas seeking, would only furnish documents which were favorable to theRespondent's position.General Counsel pursued the matter no further other than to make therequest, renewed in his brief, that an inference adverse to the Respondent bedrawn, citing International Union, United Automobile, Aerospace, andAgricultural Implement Workers of America (UAW) lGvrodyne Co. ofAmerica] v. N. LR.B., 459 F.2d 1329 (C.A.D.C., 1972). The instant set offacts could not be more unlike those in the Gyrodyne case where respondentphotographer would have jeopardized the entire produc-tion.16C. Analysis and ConclusionsGeneral Counsel does not contend that the Respondentdid not have the contractual right to refuse Paramount'srequest for a waiver for Goldman, a nonroster stillphotographer. Rather, acknowledging that this right exists,General Counsel argues that the Respondent was motiva-ted by legally impermissible considerations in disallowingthe waiver for Goldman, one of which was the Respon-dent's ongoing controversy with Local 644; and that butfor this interlocal dispute, the Respondent would havegranted the same dispensation for Goldman, a member ofLocal 644, as it had allegedly granted fobr other members ofLocal 644 in the past.The evidence fails to support General Counsel's conten-tions. Rather, it is clear that on no occasion, at least sincethe Respondent entered into the above-discussed settle-ment agreement in 1968, had the Respondent permitted thetype of waiver which Paramount was requesting forGoldman.t7Thus, to summarize, Paramount was requesting a waiverfor Goldman, a nonroster still photographer who wouldhave remained on the payroll of either Paramount or KingKong Productions, Ltd., for a period of approximately 6months, while, as I have found, Paramount presented theRespondent with no unusual or special circumstanceswhich would warrant giving Goldman the requestedwaiver.18General Counsel's own witness, O'Hare, empha-sized that such a waiver had never before been permitted;Schonland indicated to Smith that Schonland was merelyfollowing instructions in requesting the waiver for Gold-man and accepted Smith's immediate denial of the requesttherein unequivocally refused to furnish subpenaed documents despite theBoard's denial of respondent's motion to revoke the subpena. Here, theRespondent indicated its willingness to comply with the subpena uponhaving been verbally advised at the hearing of the particular types ofdocuments which General Counsel was seeking. General Counsel's novelrequest is denied.it The waivers which the Respondent did customarily permit undersection 85 of the contract, as described above, were entirely different. Uidersec. 85(d)() waivers were required to be granted to nonroster photographerson a "specific bona fide assignment" for certain media; and under sec. GS(e)waivers were granted for "charitable" or "professional courtesy" reasons.The fact that the Respondent believed certain producers and/or nonrosterstill photographers were violating the limited unconditional waiver require-ments under sec. 85(dXI) of the contract, and thereby imposed certainconditions, is not evidence that the Respondent was thereby applying theprovisions of sec. 85(e), which may be characterized as the discretionarywaiver provisions of the contract, to these producers and/or nonroster stillphotographers. Rather, the Respondent, finding itself in the dilemma of notbeing entirely certain, but being highly suspicious, that a producer and/ornonroster still photographer was attempting to perform work impermissibleunder sec. 85(dXl) of the contract, felt it most expedient to permit the workto proceed upon the parties' agreeing to certain conditions, rather than toprecipitate a serious confrontation which could delay the movie productionschedule.I8 Another section of the applicable collective-bargaining agreementprovides that if no roster still photographer is available who is capable ofperforming or willing to perform particularly unusual photographic work.such as hanging from a helicopter and taking photographs at high altitudes,the producer may hire a nonroster still photographer for the work. As statedabove, the still photography for "King Kong" did not involve work of thisnature.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith equanimity knowing that the Respondent, applyingthe terms of the collective-bargaining agreement whichSchonland helped negotiate, would not allow the industryexperience roster to be so circumvented; no similar waiverhad been granted subsequent to the 1968 settlementagreement; and the evidence shows, as I have previouslyfound, that from the very outset Smith was adamant thatsuch a requested waiver was not permissible. Under thesecircumstances, it is crystal clear that whatever type ofwaivers the Respondent was referring to in its aforemen-tioned letter of December 2, 1975, wherein the Respondentannounced that it would no longer grant waivers tomembers of Local 644, it was certainly not indicating thatit had in the past or would in the future consider grantingthe type of waiver which Paramount was requesting forGoldman.19Thus, I find that there-is no merit to GeneralCounsel's argument that but for the Respondent's disputewith Local 644 Goldman would have received the request-ed waiver.Next, General Counsel argues that the Respondent'sdenial of the waiver was also motivated by the Respon-dent's belief that to allow such a waiver for Goldman, amember of Local 644, would occasion a plethora of chargesagainst the Respondent by nonunion still photographers.20To be sure, the Respondent was attempting to adhere tothe terms of the aforementioned settlement agreement, andSmith apparently believed, as he set forth in his January 15,1976, letter to Schonland, that to allow Goldman toperform the work in question would constitute "arbitrarydiscrimination" because of union membership in violationof the Act.2' But whatever Smith's interpretation of therequirements under the terms of the settlement agreement,the fact is not altered that the Respondent, from the outset,denied the waiver request in order to avoid compromisingor undermining the seniority provisions embodied in thecontract. And, unlike the somewhat analogous situation inthe Russell Stover case, supra, the Respondent herein didnot alter its normal course of action and withhold a"benefit," in this case a "waiver," because of Goldman'sunion affiliation. Rather, the Respondent's normal courseof action subsequent to the 1968 settlement agreement was19 The Goldman matter had not yet arisen at the time of the December 2,1975. letter.20 Citing Russell Stover Candies, Inc., 221 NLRB 441 (1975), GeneralCounsel maintains that the Respondent's denial of the waiver in order toavoid giving the appearance of favoritism to a union member is inherentlydiscriminatory for it is tantamount to an admission that Goldman's unionmembership was a causative factor in his not being permitted to receive the"King Kong" job.21 Smith is somewhat mistaken in so interpreting the Respondent'sobligations under the settlement agreement. As acknowledged during thecourse of his testimony, he had been told in 1968, by the Board agentresponsible for handling the Colman case, that, if the Respondent chose tomake an exception for nonroster members of Local 644, as had been thepractice under the "Tri-Local Agreement," the Respondent would therebybe obligated to make similar exceptions for all nonroster photographersregardless of union affiliation.22 In this regard, General Counsel is incorrect in implying that under thearrangement proposed by Paramount there would have been additionalwork for one of the Respondent's members as a result of Paramount'sagreement to bring a Local 659 still photographer to New York forapproximately I month, which Paramount customarily would not havedone. Rather, the record indicates that Paramount utilized two stillto consistently withhold such waivers, which, indeed, wasits prerogative both under the terms of the collective-bargaining agreement and the settlement agreement. Fur-ther, the facts herein show that the operative motivation fordisallowing the waiver was the Respondent's good-faitheffort to protect the seniority rights of the Respondent'smembers and provide them with employment opportuni-ties.22That the Respondent relied on the settlementagreement to enforce or add weight supportive of its initialdetermination to deny the waiver does not, contrary to thecontention of General Counsel, alter the clear recordevidence that the waiver would have been denied in anyevent, as I so find.On the basis of the foregoing, I find that the Respondentdid not cause Paramount to discriminate against Goldman,as alleged, in violation of Section 8(bX2) and (IXA) of theAct, and therefore I shall dismiss the complaint herein. SeeAshley Hickham-Uhr Co., 210 NLRB 32 (1974); Interna-tional Union of District 50, Allied and Technical Workers ofthe United States and Canada and its Local 13102 (KellyFoundry and Machine Co., Inc.), 201 NLRB 360 (1973). Cf.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 576 (Westfield Thriftway Supermarket),201 NLRB 922 (1973).CONCLUSIONS OF LAW1. Paramount is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. The Respondent has not violated Section 8(bX2) and(IXA) of the Act as alleged.Accordingly, on the basis of the foregoing findings offact, conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER23The complaint is dismissed in its entirety.photographers for most of the shooting, thus apparently providing consider-ably more work for the Respondent's members than would have been thecase under Paramount's proposed arrangement. I base this conclusion onO'Hare's testimony that "We ... were prepared to go to the extra expenseof paying for the standby, although we were planning on using the standbyin this instance because it was [a] huge production and we often had twounits going." While the record does not indicate that Smith was aware ofParamount's intentions or considered this possibility in denying the waiver,it may be reasonably assumed that Smith, apparently having someforeknowledge of the magnitude of the production, was aware thatParamount would necessarily utilize more than one still photographerduring the shooting. In any event, it is readily understandable that Smithwould not desire to obtain I month's employment for a Local 659 memberwhen to do so would compromise years of past practice under a strictapplication of the contract, with possibly unforeseen adverse ramifications.23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.206